Citation Nr: 1115666	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-29 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to herbicide exposure.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

3. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007, November 2007, and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the June 2007 rating decision, the RO denied the appellant's request to reopen his claim for service connection for bilateral hearing loss.  In the November 2007 rating decision, the RO denied the appellant's claim for an evaluation in excess of 50 percent for service-connected PTSD.  In the September 2008 rating decision, the RO denied the appellant's claim for service connection for chronic obstructive pulmonary disease.

In February 2011, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge and a transcript of that hearing is of record.
 
In February 2011, the Board received VA treatment records from June 2008 to February 2011.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  In a written statement dated in February 2011, the appellant waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The issues of entitlement to an evaluation in excess of 50 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. At the February 2011 hearing, prior to the promulgation of a decision in the appeal, the appellant withdrew his appeal as to the issue of entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to herbicide exposure.

2. At the February 2011 hearing, prior to promulgation of a decision in the appeal, the appellant withdrew his appeal as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant have been met as to the issue of entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to herbicide exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2. The criteria for withdrawal of an appeal by the appellant have been met as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  In the present case, at the February 2011 hearing, the appellant stated that he wished to withdraw his claims for entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to herbicide exposure, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  (See February 2011 Board Hearing Transcript (Tr.) at p. 2).  Thus, the appellant has withdrawn the appeals and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to herbicide exposure, is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

After reviewing the record, the Board finds that the record is inadequate to determine the current state of the appellant's service-connected PTSD.  The appellant was evaluated at a VA examination in August 2008, more than two years ago.  At the February 2011 hearing, the appellant stated that his symptoms of PTSD are worse than at his previous examination in 2008.  (See Tr. at p. 22).  He stated that he now gets more depressed and angry and he has had other health problems.  He reported having flashbacks and nightmares.  The appellant's wife stated that the appellant never talks calmly and that he is always gruff and abrupt and raises his voice when talking.  (Tr. at 22).  A February 2011 VA treatment record indicates the appellant's PTSD symptoms are exacerbated by recent health stressors.  The August 2008 VA examination reflects that the appellant had a Global Assessment of Functioning (GAF) score of 60.  In contrast, the February 2011 VA treatment record reflects that the appellant's GAF score had decreased to 55.  As the evidence indicates that the appellant's PTSD symptoms may have worsened and the most recent VA examination was in August 2008, more than two years ago, the Board finds that the August 2008 VA examination is not sufficiently contemporaneous for purposes of evaluating the nature and severity of the appellant's PTSD.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The United States Court of Appeals for Veterans Claims Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the current level of disability is at issue, a contemporaneous examination of the Veteran's PTSD is necessary to accurately assess his disability picture.

At the February 2011 hearing, the appellant indicated he was receiving psychiatric treatment at the Big Spring, Texas, VA Medical Center (VAMC) and Midland, Texas, Vet Center.  The VA treatment records in the file are dated up to February 2011.  (See Tr. at p.3).  The appellant stated that he attends Vet Center every other week and goes to the Big Spring VAMC every month or every other month.  (Id.).  Consequently, on remand, all of the appellant's records from the Vet Center and VAMC from February 2011 to present must be obtained.  See 38 C.F.R. 
§ 3.159(c)21) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).



At the February 2011 hearing, the appellant's representative asserted that the appellant is permanently and totally disabled because of PTSD and noted that he lost his job because of his PTSD.  (See Tr. at p. 23).  The appellant stated that he last worked full-time five or six years ago.  (Tr. at p. 7).  If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to service-connected disability, including for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating for compensation purposes based on individual unemployability (TDIU), to include as a result of that disability, is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The Board finds that the appellant's February 2011 hearing testimony raises the issue of whether he is entitled to TDIU as a result of his service-connected PTSD.  As the AOJ has not yet considered whether the appellant is entitled to TDIU, the issue must be remanded to the AOJ for consideration.  See Rice, 22 Vet. App. at 453.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice as to the issue of entitlement to TDIU in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2010), and applicable legal precedent.

2.  Obtain the appellant's Midland Vet Center treatment records and VA treatment records, to include records from Big Spring VAMC, from February 2011 to present.  All efforts to obtain this evidence must be documented in the claims folder.  If no records are available, the claims folder must indicate this fact.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3.  After any VA treatment records obtained have been associated with the claims file, schedule the appellant for an appropriate VA examination to determine the current nature and extent of the PTSD.  

Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  

As part of the evaluation, the examiner is requested to assign a GAF score and to provide an explanation of the score's meaning.

The examiner should comment on the appellant's current level of social and occupational impairment due to his PTSD.

The examiner should also provide an opinion as to whether the appellant's service-connected PTSD disability and tinnitus either alone or in the aggregate render him unable to obtain or retain gainful employment.  In rendering the opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, and the examination report must reflect that such a review was undertaken.  

A complete rationale for all opinions expressed must be provided.  

4.  Notify the appellant that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the appellant does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the appellant of any scheduled VA examination must be placed in the Veteran's claims file.

5.  Thereafter, readjudicate the issues of entitlement to an evaluation in excess of 50 percent for service-connected PTSD and entitlement to a TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


